Citation Nr: 0324562	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to compensation benefits for liver disease, 
including cirrhosis of the liver and hepatitis C, pursuant to 
38 U.S.C.A. § 1151.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for service connection 
for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
March 1977.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of an April 1999 rating decision of 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Service connection for a psychiatric disorder was denied by 
the RO in a September 1988 rating action.  The appellant was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.  In April 1992 the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  The appellant was notified of that 
decision in a letter dated in April 1992.  A review of this 
letter does not reflect that the appellant was notified of 
his appellate rights.  Thus, the Board finds that the last 
unappealed final decision is the September 1988 rating 
action.  

The issue of entitlement to compensation benefits for liver 
disease, including cirrhosis of the liver and hepatitis C, 
pursuant to 38 U.S.C.A. § 1151 will be discussed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.	Service connection for a psychiatric disorder was denied 
by the RO in a September 1988 rating action.  The appellant 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	The evidence received since the unappealed September 1988 
decision denying service connection for a psychiatric 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

The additional evidence submitted subsequent to the 
unappealed September 1988 decision of the RO, which denied 
service connection for a psychiatric disorder, is new and 
material and the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
regulatory changes for 3.156(a) (new and material claims) and 
second sentence of 3.159(c) apply to claims filed on or after 
August 29, 2001 and are not applicable in the present case.

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The July 2002 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the appellant was 
furnished a letter in July 2001 that provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  The 
appellant has been afforded a VA examination during the 
course of this claim and had the opportunity for a hearing on 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The evidence of record at the time of the September 1988 
decision includes the appellant's service medical records 
which do not show a complaint or manifestation of a 
psychiatric disorder.  Also of record is a report of a period 
of hospitalization at a VA facility in August 1983 that 
showed a pertinent diagnosis of marital problems.  

Service connection for a psychiatric disorder was denied by 
the RO in a September 1988 rating decision.  At that time the 
RO determined that the service medical records showed no 
evidence of a psychiatric disorder.  The record shows that 
the veteran was notified of the decision, and of his 
appellate rights, but did not appeal this determination.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence received subsequent to the September 1988 rating 
decision includes VA and private medical records, include 
reports of hospitalizations, which show treatment for 
psychiatric disorders from 1988 to 2001, and a VA examination 
dated in September 1998.  Diagnoses from these records 
include a somatization disorder, organic mood disorder, 
borderline personality disorder, obsessive-compulsive 
disorder, dysthymia, paranoid schizophrenia, and depressive 
disorder.  

Received in 2001 were the appellant's military personnel 
records.  These records show that he February 1977 he was 
counseled after failing to pass a test for a switchboard 
operator.  The appellant indicated that he failed because of 
a language problem and only the equivalent of a 9th grade 
education.  The appellant felt he could improve himself more 
by being discharged from active duty.  He was counseled later 
in February 1977.  At that time it was reported that the 
appellant was very immature and gave the impression of being 
both shy and afraid.  He was discharged from active duty for 
failure to meet enlistment standards.  

A hearing was held at the RO in February 2002.  At that time 
the veteran provided testimony in which he described the 
symptoms he experienced in service and after service.  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in March 2003.  At that time the veteran 
stated that during active duty he went on sick call due to 
nervousness and they gave him a pill.  He stated that he 
continued to be bothered by psychiatric symptoms during and 
following service.  He stated that the first time he went to 
the hospital was in 1983 at the VA medical facility.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The Board finds that the evidence received since the 
September 1988 decision by the RO is new and material in that 
the additional medical evidence establishes for the first 
time the presence of an acquired psychiatric disorder and 
that the appellant was experiencing problems completing his 
military training.  Accordingly the appellant's claim is 
reopened.  


ORDER

Having submitted new and material evidence, the appellant's 
claims of entitlement to service connection for a psychiatric 
disorder is reopened, and to this extent only the appeal is 
granted.


REMAND

As previously discussed, the Board has found that the claim 
for service connection for a psychiatric disability has been 
reopened.  Thus, any decision must now be based on a de novo 
review of the record.  Additionally, a review of the evidence 
does not reflect that the appellant has been furnished the 
appropriate law and regulations concerning entitlement to 
service connection for a disease or injury.

The appellant contends that compensation is warranted for 
liver disease which he maintains was caused by treatment 
rendered at the Lyons VA facility for his psychiatric 
disorder.  During his hearing before the undersigned Veterans 
Law Judge sitting at the RO in February 2003 he testified 
that was hospitalized at Lyons VA hospital beginning in 1988 
and Tegretol was prescribed from 1989 to 1992.  He maintains 
that the Tegretol caused his liver disorder.  He also 
submitted copies of medical literature in which he indicates 
that he was also prescribed Rifampin and isoniazid.  

Of record is an April 1999 VA medical opinion regarding any 
association between the psychotropic medications that the 
appellant was taking and his liver disorder.  The report did 
not include a review of the medications Tegretol, Rifampin or 
isoniazid

Accordingly, the case is Remanded for the following actions.

1.  The RO should request the Lyons VA 
medical facility to furnish a listing of 
the medications the veteran has been taking 
from 1988 to the present.

2.  Thereafter the claims folder should be 
referred to a VA specialist in liver 
disorders for a review and an opinion.  
Request the examiner after reviewing the 
claims folder to render an opinion as to 
whether it is as likely as not that the 
Tegretol, Rifampin or isoniazid prescribed 
by the VA caused the appellant's liver 
disorder or resulted in chronic aggravation 
of the liver disorder.  A complete rational 
for any opinion expressed should be 
included in the report.

3.  There, the case should be re-
adjudicated by the RO, to include a de novo 
review of the evidence with regard to the 
claim for service connection for a 
psychiatric disorder.  If the benefit 
sought is not granted the appellant and his 
representative should be furnished a 
supplemental statement of the case, which 
includes the pertinent law and regulations 
concerning entitlement to service 
connection for a disease or injury, and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant need take no action unless otherwise notified. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



